Ox Reheakixg.
On the first of April, 1874, the Governor approved act 118, appropriating out of any money in the treasury not otherwise appropriated three thousand five hundred dollars “for the purpose of compensating Mrs: W. E. Noble for services rendered in completing a manuscript index of all the acts of the General Assembly.”
After complying with the requirement stated in another part of said act, which entitled her to be paid, Mrs. Noble applied to the Auditor and *402Treasurer for payment. This being refused, she brings this mandamus proceeding to compel the Auditor to issue a warrant for said amount.
The answer alleges that the act No. 118 is void, because it creates a debt, which is prohibited by the constitutional amendment limiting the State debt to twenty-five millions of dollars.
The State through the Attorney General intervened and set up the ha'iie defense, alleging that the State debt had reached the constitutional limitation when said act was passed, that the General Assembly had no power to contract debts beyond the ordinary and legitimate expenses of the State government; “ that the appropriation in said act was the creation of a debt not necessary, nor a part of the legitimate expenses of the State government.”
At the trial the court discharged the rule and refused to make the mandamus peremptory. Thereupon the relator appealed.
In our former decision we held that act No. 118 created a debt in contravention of the constitutional amendment limiting the State debt to twenty-five millions of dollars, which sum had already been reached. But upon further examination we find we erred, because the act in question made an appropriation out of any moneys in the treasury not otherwise appropriated, and the record fails to show that this appropriation, added to the other appropriations for 1874, was in excess of the revenues for that year. If in 1874 the aggregate amount of the appropriations out of the general fund did not exceed the amount of revenues being collected for said fund during that year, no debt would be created by such appropriations or by either of them. Where the appropriations are not in excess of revenues, no debt is created in contemplation of the constitutional limitation referred to.
The General Assembly had as much right to make an appropriation to' pay Mrs. Noble for services rendered in completing the manuscript index of the statutes of the State as it had to make appropriations for other expenses in the administration of the government. As it is not shown that this appropriation was beyond the revenues of the year in which it was made, we conclude that no debt was contracted in violation of the constitution.
It is therefore ordered that our former decree herein be set aside, that the judgment appealed from bo annulled, and that the mandamus herein bo made peremptory at the costs of defendant.
The Chief Justice adheres to the previous decision.